      Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

EDINBURG QUEST MEDICAL CENTER                                  §
                                                               §       Civil Action No. _______
VS.                                                            §
                                                               §
TRAVELERS CASUALTY INSURANCE                                   §
COMPANY OF AMERICA                                             §       JURY DEMANDED

                                              COMPLAINT

      NOW COMES, Plaintiff Edinburg Quest Medical Center (hereinafter referred to as

“Plaintiff”) and files this its Complaint, and in support states as follows:

                                             PARTIES

   1. Edinburg Quest Medical Center is a corporation engaging in business in the State of Texas.

   2. Defendant Travelers Casualty Insurance Company of America is an insurance company

       engaging in the business of insurance in the State of Texas. The defendant may be served

       with process by serving citation and a copy of this Complaint by serving its agent of process

       at:

               Corporation Service Company, 211 E. 7th St. Ste. 620, Austin, Texas 78701

                                             JURISDICTION

   3. This Court has diversity jurisdiction pursuant to 28 USC § 1332 because the amount of

       controversy exceeds $75,000.00.

                                                  VENUE

   4. Venue is proper in the Southern District of Texas because: the policy at issue was issued

       and delivered in HIDALGO County, Texas; the property insured is situated in HIDALGO

       County, Texas; PLAINTIFF’S losses occurred in HIDALGO County, Texas, and all or part

       of the events made the basis of this lawsuit and giving rise to PLAINTIFF’S claims and
  Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 2 of 15




   causes of action occurred in HIDALGO County, Texas, which is within the Southern

   District of Texas.

                                              FACTS

5. Plaintiff is the owner of a Texas Commercial Insurance Policy (hereinafter referred to as

   “the Policy”), which was issued by Travelers Casualty Insurance Company of America.

6. Plaintiff owns the insured property, which is specifically located 301 Conquest Blvd.,

   Edinburg, Texas 78539, in Hidalgo County (hereinafter referred to as “the Property”).

7. On or about July 25, 2020, a windstorm struck Hidalgo County, Texas causing damages to

   homes and businesses throughout the area, including Plaintiff’s property (“the Storm”).

   Specifically, Plaintiff’s roof sustained extensive damage during the Storm. Plaintiff’s

   property also sustained exterior damage during the Storm including, the exterior fascia, the

   fence, and the landscape, and significant damage to the interior, including damage to the

   lobby, the women’s restroom, the men’s restroom, and the office hall. After the Storm and

   in compliance with the Policy, Plaintiff filed a claim with Travelers Casualty Insurance

   Company of America for the damages to its property caused by the Storm.

8. Plaintiff submitted a claim to Travelers Casualty Insurance Company of America against

   the Policy for roof damage, exterior damage and interior damage caused by the Storm.

   Plaintiff asked that Defendant cover the costs of repairs to the Property pursuant to the

   Policy.

9. After submitting the claim, Travelers Casualty Insurance Company of America assigned

   an adjuster, Jose Ramon, to evaluate the damages to the Property. At the start of the process,

   which was on or around August 13, 2020, Defendant’s adjuster told Plaintiff that the

   damage to the property would be fully covered and that Plaintiff had nothing to worry
  Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 3 of 15




   about. Defendant’s adjuster knew this was a false statement at the time he made it because

   he knew, even before inspecting the property, that Defendant would not pay any amount

   for the covered damage. Defendant trains its adjusters to ignore covered damage and/or

   (depending on the circumstances) to calculate damages so that the total estimated cost of

   repairs is below a policyholder’s deductible and/or outside of the policy coverage. Thus,

   Defendant’s adjuster’s statement that Plaintiff’s damage to its property would be fully

   covered was false when he made it and he knew it was false.

10. The adjuster assigned by Defendant failed to reasonably perform an investigation into the

   damages sustained by the Plaintiff. Specifically, the adjuster spent less than one hour in

   assessing damages and then determined the damages to be $0.00, under the Plaintiff’s

   deductible and outside of the policy coverage, and no payment was issued. Much more

   time would have been needed to conduct an adequate inspection due to the size of

   Plaintiff’s property and the extent of the damage Plaintiff identified. Plaintiff identified

   various areas in the property with damage caused by storm-created openings, which is

   damage covered by its insurance policy. Those areas include, but are not limited to, the

   roof, the exterior fascia, the fence, the landscape, the lobby, the women’s restroom, the

   men’s restroom, and the office hall. The lobby contains dark water stains on the ceiling due

   to storm created openings, which is damaged covered by Plaintiff’s insurance policy.

   Similarly, the women’s restroom, the men’s restroom, and the office hall contain dark

   water stains on the ceilings. Although Plaintiff identified these areas of covered damage,

   the adjuster that Defendant assigned conducted no inspection at all in these areas.

   Defendant’s adjuster made only a cursory inspection of the exterior and interior refusing

   to conduct water testing throughout the rest of the property to determine how extensive the
  Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 4 of 15




   moisture traveled in the ceiling as a result of the storm-created openings. Defendant’s

   adjuster failed to inspect many of the identified areas because Travelers Casualty Insurance

   Company of America trains adjusters to conduct outcome-oriented inspections in an

   expeditious fashion.

11. Plaintiff also identified damage on its roof, which itself is 176 square feet. The inspection

   was done in an outcome-oriented way and in an expeditious fashion, as well. The size of

   the roof would have necessitated over one and a half hours to do a proper and thorough

   inspection. Defendant’s adjuster spent less than 30 minutes inspecting the roof and ignored

   several areas with damage due to the windstorm, which is damage covered by Plaintiff’s

   insurance policy.

12. As a result of Mr. Ramon’s unreasonable investigation, Plaintiff’s claim was improperly

   adjusted. Travelers Casualty Insurance Company of America purposefully ignored the

   areas with covered damage so that it would not have to acknowledge the extensive damage

   to the roof, the exterior and several other storm-created openings. Travelers Casualty

   Insurance Company of America made no payment at all to Plaintiff for the covered damage.

   Indeed, Travelers Casualty Insurance Company of America trains adjusters to calculate just

   enough damage so that the total amount of replacement cost value will be less than a policy

   holder’s deductible, regardless of the actual damage present in the property. Such a policy

   allows Defendant to mandate that policyholders make repairs to their property without

   requiring that Travelers Casualty Insurance Company of America make any payment to

   the policyholder for those repairs.

13. A subsequent estimate of the covered damage revealed that estimated repairs for Plaintiff’s

   property are over $303,000, well above Plaintiff’s deductible. The difference in repair
  Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 5 of 15




   estimates is due directly to Travelers Casualty Insurance Company of America

   purposefully overlooking covered damage to the roof, the exterior fascia, the fence, the

   landscape, the lobby, the women’s restroom, the men’s restroom, and the office hall. In

   addition, the investigation performed by Defendant grossly underestimates repair costs to

   the roof, the exterior fascia, the fence, the landscape, the lobby, the women’s restroom, the

   men’s restroom, and the office hall. Travelers Casualty Insurance Company of America’s

   investigation fails to account for actual market value of labor and materials. Further,

   Travelers Casualty Insurance Company of America’s investigation into the damages fails

   to account for the full extent of damages. Travelers Casualty Insurance Company of

   America purposefully limited its estimate of repairs so that its total estimate would not

   exceed Plaintiff’s deductible.

14. As a result of Defendant’s conduct, Plaintiff did not receive payment it was entitled to

   under the Policy for their Storm damages and losses. As previously stated, when Plaintiff

   originally purchased the Policy issued by Travelers Casualty Insurance Company of

   America, Travelers Casualty Insurance Company of America’s agent, Shepard Walton

   King Insurance Group (“Shepard”), represented on behalf of Travelers Casualty Insurance

   Company of America that it would always conduct a fair and unbiased investigation of

   Plaintiff’s claims against the Policy and promptly issue payment to Plaintiff’s for all

   properly covered windstorm damages to the Property. Shepard knew this statement was

   false at the time it was made. Shepard knew that Travelers Casualty Insurance Company

   of America conducted outcome-oriented investigations and purposefully assessed the

   damage to be outside of the policy coverage, all to ensure that Defendant would not have

   to pay policyholders for covered damage. At no time did Travelers Casualty Insurance
  Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 6 of 15




   Company of America or any of its agents disclose to the Plaintiff that, in fact, it would

   conduct an unreasonable, unfair, and/or biased investigation of the claims that Plaintiff

   submitted against the Policy for hailstorm and/or windstorm damages to the Property and

   thereby underpay and/or deny Plaintiff’s claim for properly covered hailstorm and/or

   windstorm damages to the Property. The failure to disclose this truth was a material

   omission by Travelers Casualty Insurance Company of America. As such, Plaintiff

   reasonably   relied   on   Travelers    Casualty   Insurance    Company      of   America’s

   misrepresentations and omission upon purchasing their initial Travelers Casualty Insurance

   Company of America insurance policy, and but for Travelers Casualty Insurance Company

   of America’s misrepresentations and omission, Plaintiff would not have purchased the

   Policy issued by Travelers Casualty Insurance Company of America and would have

   purchased an insurance policy from a different insurer to insure the Property against hail

   storm and/or windstorm losses.

15. As indicated in the paragraphs above and below, on or around August 13, 2020, Travelers

   Casualty Insurance Company of America wrongfully adjusted Plaintiff’s claim for

   damages suffered during the Storm, even though the Policy provided for those losses.

   Defendant knew that it had conducted an outcome-oriented investigation, had purposefully

   ignored covered damage, and had purposefully calculated a repair estimate to below

   Plaintiff’s deductible, and therefore knew that it was wrongfully refusing to pay for covered

   damage. Every day that passes without payment to Plaintiff for the covered damage is

   another day in which Defendant is purposefully delaying payment because it knows that

   Plaintiff has more extensive covered damage than was estimated.
  Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 7 of 15




16. Defendant failed to perform its contractual duties to adequately compensate Plaintiff under

   the terms of the Policy. Specifically, Defendant, through Jose Ramon, wrongfully denied

   Plaintiff’s claim for covered damages even though all condition precedents to recovery

   upon the Policy had been carried out by the Plaintiff. Travelers Casualty Insurance

   Company of America’s conduct constitutes breach of the insurance contract between

   Travelers Casualty Insurance Company of America and Plaintiff.

17. Travelers Casualty Insurance Company of America failed to make an attempt to settle

   Plaintiff’s claim in a fair manner when its adjuster failed to perform reasonably an

   investigation into Plaintiff’s damages. Specifically, the adjuster spent less than one hour in

   assessing damages and then determined the damages to be $0.00, well below the actual

   amount needed to repair all damage covered by the property owner’s policy. All this in

   spite of Travelers Casualty Insurance Company of America’s being aware of the liability

   to the Plaintiff under the Policy. This constitutes a violation of the Texas Insurance Code,

   Unfair Settlement Practices. Tex. Ins. Code § 541.060(a)(2)(A).

18. Travelers Casualty Insurance Company of America refused to fully compensate the

   Plaintiff under the terms of the Policy for a covered loss. Specifically, Travelers Casualty

   Insurance Company of America performed an outcome-oriented investigation of Plaintiff’s

   claim, purposefully ignored covered damage, and purposefully calculated the damages to

   be outside of Plaintiff’s policy coverage and therefore below Plaintiff’s deductible, which

   all resulted in a biased, unfair, and inequitable evaluation of Plaintiff’s losses on the

   Property. This constitutes a violation of the Texas Insurance Code, Unfair Settlement

   Practices. Tex. Ins. Code § 541.060(a)(7).
  Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 8 of 15




19. When Plaintiff first purchased the Policy from Travelers Casualty Insurance Company of

   America through its agent Shepard Walton King Insurance Group, Defendant

   misrepresented to Plaintiff that under the Policy, Plaintiff would be entitled to payment

   from Travelers Casualty Insurance Company of America for damages caused by a covered

   loss, including hail storm and/or windstorm losses, and that it would conduct an unbiased

   and reasonable investigation of any claim Plaintiff timely submitted against the Policy.

   This was a misrepresentation because the agents at Shepard Walton King Insurance Group

   knew that Defendant would not pay for such damage, as described above. If Plaintiff had

   known that Travelers Casualty Insurance Company of America was not going to pay for

   hailstorm and/or windstorm damages that were covered under the Policy, Plaintiff would

   not have purchased the Policy from Travelers Casualty Insurance Company of America,

   and instead would have purchased a different insurance policy insuring its Property from a

   different insurer. Defendant made material misrepresentations as to coverage under the

   Policy upon Plaintiff purchasing of the Policy that misled Plaintiff, including untrue

   statements of material facts and wrongfully concealed material facts necessary to make

   Travelers Casualty Insurance Company of America’s other representations not misleading,

   upon which Plaintiff reasonably relied to their detriment. Travelers Casualty Insurance

   Company of America’s conduct constitutes a violation of the Texas Insurance Code,

   Misrepresentation of Insurance Policies. Tex. Ins. Code §§ 541.061(1), (2), (3), and (5) as

   well as violations of Texas Deceptive Trade Practices Act (“DTPA”), Tex. Bus. & Comm.

   Code §§17.41-.63.

20. Defendant Travelers Casualty Insurance Company of America failed to meet its obligations

   under the Texas Insurance Code regarding payment of claims without delay by dragging
  Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 9 of 15




   the process of obtaining a decision through months of bitter dispute, when Defendant

   already knows that Plaintiff is entitled to coverage under the terms of the policy.

   Specifically, it has delayed any payment for Plaintiff’s claim. Travelers Casualty Insurance

   Company of America’s conduct constitutes a violation of Texas Insurance Code, Prompt

   Payment of Claims. Tex. Ins. Code § 542.058.

21. From and after the time Plaintiff’s claim was presented to Defendant, the liability of

   Travelers Casualty Insurance Company of America to pay the claim in accordance with the

   Policy was reasonably clear. However, Travelers Casualty Insurance Company of America

   has refused to pay Plaintiff for the claim, despite there being no basis whatsoever on which

   a reasonable insurance company would have relied to deny full payment. Travelers

   Casualty Insurance Company of America’s conduct constitutes a breach of the common

   law duty of good faith and fair dealing.

22. Defendant Travelers Casualty Insurance Company of America knowingly and recklessly

   made false representations, as described above, as to the material facts and/or knowingly

   concealed all or part of material information from the Plaintiff.

23. As a result of Travelers Casualty Insurance Company of America’s conduct, Plaintiff was

   forced to retain the professional services of an attorney and law firm who are representing

   it with respect to these causes of action.

                                     CAUSES OF ACTION

24. Plaintiff is not making any claims for relief under federal law.

25. Defendant Travelers Casualty Insurance Company of America is liable to Plaintiff for

   intentional breach of contract, DTPA violations, as well as intentional violations of the
 Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 10 of 15




   Texas Insurance Code, and intentional breach of the common law duty of good faith and

   fair dealing.

                                  BREACH OF CONTRACT

26. Defendant Travelers Casualty Insurance Company of America’s conduct constitutes a

   breach of the insurance contract made between Travelers Casualty Insurance Company of

   America and Plaintiff.

27. Defendant’s failure and/or refusal to pay the adequate compensation as it is obligated to do

   under the terms of the Policy in question, and under the laws of the State of Texas,

   constitutes a breach of Defendant’s insurance contract with the Plaintiff.

                    NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                   UNFAIR SETTLMENT PRACTICES/PROMPT PAYMENT

28. Defendant Travelers Casualty Insurance Company of America’s conduct constitutes

   multiple violations of the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins.

   Code §§ 541.060(a), 541.061. All violations under this article are made actionable by Tex.

   Ins. Code § 541.151.

29. Defendant      Travelers Casualty Insurance Company of America’s unfair settlement

   practice, as described above, of misrepresenting to Plaintiff material facts relating to the

   coverage at issue, constitutes an unfair method of competition and an unfair and deceptive

   act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(1).

30. Defendant Travelers Casualty Insurance Company of America’s unfair settlement practice,

   as described above, of failing to attempt in good faith to effectuate a prompt, fair, and

   equitable settlement of this claim, even though Travelers Casualty Insurance Company of

   America’s liability under the Policy was reasonably clear, constitutes an unfair method of
 Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 11 of 15




   competition and un unfair and deceptive act or practice in the business of insurance. Tex.

   Ins. Code § 541.060(a)(2)(A).

31. Defendant Travelers Casualty Insurance Company of America’s unfair settlement practice,

   as described above, of failing to promptly provide Plaintiff with a reasonable explanation

   of the basis in the Policy, in relation of the facts or applicable law, for its denial of the

   claim, constitutes an unfair and deceptive act or practice in the business of insurance. Tex.

   Ins. Code § 541.060(a)(3).

32. Defendant Travelers Casualty Insurance Company of America’s unfair settlement practice,

   as described above, of refusing to pay Plaintiff’s claim without conducting a reasonable

   investigation, constitutes an unfair method of competition and unfair and deceptive act or

   practice in the business of insurance. Tex. Ins. Code § 541.060(a)(7).

33. Defendant Travelers Casualty Insurance Company of America’s unfair or deceptive acts

   and/or practices of misrepresenting the Policy, as described above and otherwise herein,

   by: (1) making untrue statements of material fact, (2) failing to state material facts

   necessary to make other statements it made not misleading, (3) making a statement(s) in a

   manner that would mislead a reasonably prudent person to a false conclusion of material

   fact, and which did mislead Plaintiff to false conclusion of material fact regarding coverage

   under the Policy, and/or (4) failing to make a disclosure as required by law and/or in

   accordance with another provision of the Insurance Code, constitutes an unfair method of

   competition and an unfair and deceptive act or practice in the business of insurance. Tex.

   Ins. Code § 541.061.

34. Defendant Travelers Casualty Insurance Company of America’s delay of the payment of

   Plaintiff’s claim following its receipt of all items, statements, and forms reasonably
 Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 12 of 15




   requested and required, longer than the amount of time provided for constitutes a non-

   prompt payment of this claim. Tex. Ins. Code § 542.058.

                                      DTPA VIOLATIONS

35. Defendant Travelers Casualty Insurance Company of America’s conduct constitutes

   multiple violations of the DTPA. Tex. Bus. & Comm. Code §§17.41-.63. Plaintiff is “an

   individual, a partnership, or a corporation” that sought or acquired goods or services by

   purchase or lease from Defendant, and therefore qualifies as a consumer under the DTPA.

   Tex. Bus. & Comm. Code §17.54(4). Plaintiff have met all the conditions precedent to

   bringing this cause of action against Defendant. Specifically, Defendant’s violations of the

   DTPA include, without limitation, the following matters:

           A.     Defendant’s actions, as described in this petition, are unconscionable in that

                  Defendant’s actions took advantage of Plaintiff’s lack of knowledge, ability,

                  and experience to a grossly unfair degree. Defendant’s unconscionable

                  conduct gives Plaintiff a right to relief under section 17.50(a)(3) of the

                  DTPA.

           B.     Defendant’s conduct, acts, omissions, and failures, and described in this

                  petition, are unfair practices in the business of insurance in violation of

                  section 17.50(a)(4) of the DTPA.

36. All of the above-described acts, omissions, and failures of the Defendant are a producing

   cause of Plaintiff’s damages as described in this petition. All of the above-described acts,

   omissions, and failures of the Defendant were committed “knowingly” and “intentionally”

   as those terms are defined by the Texas Deceptive Trade Practices Act.

                BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING
 Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 13 of 15




37. Defendant Travelers Casualty Insurance Company of America’s conduct constitutes a

   breach of the common law duty of good faith and fair dealing owed to insureds in insurance

   contracts.

38. Defendant Travelers Casualty Insurance Company of America’s failure, as described

   above, to adequately and reasonably investigate and evaluate Plaintiff’s claim, although, at

   that time, Travelers Casualty Insurance Company of America knew or should have known

   by the exercise of reasonable diligence that its liability was reasonably clear, constitutes a

   breach of the duty of good faith and fair dealing.

                                          KNOWLEDGE

39. Each of the acts described above, together and singularly, was done “knowingly,” as that

   term is used in the Texas Insurance Code and was a producing cause of Plaintiff’s damages

   described herein.

                                            DAMAGES

40. Plaintiff would show that all of the aforementioned acts, taken together or singularly,

   constitute the producing cause of the damages sustained by the Plaintiff.

41. As previously mentioned, the damages caused by the July 25, 2020, windstorm have not

   been properly addressed or repaired in the months since the Storm, causing further damage

   to the Property, and causing undue hardship and burden to the Plaintiff. These damages are

   a direct result of Defendant Travelers Casualty Insurance Company of America’s

   mishandling of Plaintiff’s claim in violation of the laws as set forth above.

42. For breach of contract, Plaintiff is entitled to regain the benefit of their bargain, which is

   the amount of their claim, together with attorney’s fees.
 Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 14 of 15




43. For noncompliance with the DTPA and            Texas Insurance Code, Unfair Settlement

   Practices, Plaintiff is entitled to actual damages, which includes the loss of the benefits that

   should have been paid pursuant to the Policy, mental anguish, court costs, and attorney’s

   fees. For knowing conduct of the acts described above, Plaintiff asks for three times their

   actual damages. Tex. Ins. Code § 541.152.

44. For noncompliance with the Texas Insurance Code, Prompt Payment of Claims, Plaintiff

   is entitled to the amount of their claim, as well as ten (10) percent interest per annum on

   the amount of such damages claimed, together with attorney’s fees.

45. For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

   compensatory damages, including all forms of loss resulting from the insurer’s breach of

   duty, such as additional costs, economic hardship, losses due to nonpayment of the amount

   the insurer owed, exemplary damages, and damages for emotional distress.

46. For the prosecution of this claim, Plaintiff have been compelled to engage the services of

   the attorney whose name is subscribed to this pleading. Therefore, Plaintiff is entitled to

   recover a sum for the reasonable and necessary services of Plaintiff’s attorney in the

   preparation and trial of this action, including any appeals to the Court of Appeals and/or

   the Supreme Court of Texas.

                                       JURY DEMANDED

47. Plaintiff previously requested that all causes of action herein be tried before a jury

   consisting of citizens residing in Hidalgo, County, Texas. Plaintiff tendered the appropriate

   jury fee.
Case 7:21-cv-00094 Document 1 Filed on 03/19/21 in TXSD Page 15 of 15




                                             PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof,

 said Plaintiff have and recover such sums as would reasonably and justly compensate it in

 accordance with the rules of law and procedure, as to actual damages, treble damages under

 the Texas Insurance Code, and all punitive and exemplary damages as may be found. In

 addition, Plaintiff requests the award of attorney’s fees for the trial and any appeal of this

 case, for all costs of Court on their behalf expended, for prejudgement and postjudgement

 interest as allowed by law, and for any other and further relief, either at law or in equity, to

 which it may show itself justly entitled.

 Dated: March 19, 2021



                                                 Respectfully submitted,


                                                 /s/ Omar Ochoa
                                                 Omar Ochoa
                                                 S.D. Tex. Bar No. 2081960
                                                 OMAR OCHOA LAW FIRM PC
                                                 121 N. 10th Street
                                                 McAllen, Texas 78501
                                                 Tel: (956) 630-3266
                                                 oochoa@omarochoalaw.com

                                                 /s/ Victor Rodriguez
                                                 Victor Rodriguez
                                                 Of Counsel
                                                 S.D. Tex. Bar No. 562260
                                                 VICTOR RODRIGUEZ LAW FIRM
                                                 PLLC
                                                 121 N. 10th Street
                                                 McAllen, Texas 78501
                                                 Tel: (956) 630-3266
                                                 victor@vrodriguezlaw.com

                                                 Attorneys for Plaintiff
